DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  in the last line of the claim “bracelet bracelet” should be “bracelet.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manne, US 2806363 in view of Tuppini, US 3948040.  Manne discloses a bracelet (col. 5, lines 32-35) having articulated links (figure 2).  The links comprise first (12) and second (14) links connected to one another via an articulation.  A tongue (38,48) is arranged to pivot in an opening between side flanges (20a, 22a) of the first link (12).  This articulation forms a double clevis fitting.  The connection is formed by an internal or external half-bearing (inner surfaces 42, 44, 46,48) with an external or internal trunnion (24, 26) pivotably arranged within the bearing, respectively.  The first or second link is comprised of an upper and lower part (top and bottom sides of link 14) arranged to conceal and enclose the trunnions.  Manne further discloses the trunnion and the link in a one-piece configuration (figure 2).  Please see the annotated drawing on the subsequent page.
The claims now require that the first link is a two-part link that comprises an upper and lower part that are separate and then joined, which is not found in Manne’s integral one-piece link.  However, Tuppini discloses that it is old and well known to make a two-part link from an upper and lower part that are separate and then joined.
Tuppini discloses a first link (figure 5) that is a two-part link that comprises an upper (9a) and lower (9b) part that are separate and then joined at 11).  Tuppini does this to be able to produce the parts from a drawn material, which is very economical, i.e., to save on the costs to manufacture the links (column 3, lines 50-end).  Therefore, it would have been obvious to modify Manne’s integral link from two parts to save on the costs of manufacturing the links.

    PNG
    media_image1.png
    757
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    430
    media_image2.png
    Greyscale

Regarding claim 5, Manne discloses the internal second link (14) arranged to be placed in superposition in the extension of said cross piece.  Please see the annotated drawing on the subsequent page.
Regarding claim 11, Manne discloses the bracelet being used as a watchband, i.e., it is part of a wristwatch (col. 5, lines 32-35).
Regarding claims 17-18, Tuppini discloses a planar joining surface where the upper and lower parts are welded together (at 11).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Manne, US 2806363 in view of Tuppini, US 3948040 and further in view of Chan, US 9066563 B2.  Manne discloses the links being in the form of an H-shape and a male shape links that are articulated to one another.  The claims require that the shape of the two links be identical Y-shape links and that the internal trunnion be a cross-trunnion for interconnecting the two links, which is not disclosed in Manne.  However, Chan discloses Y-shape links with cross-trunnions pivotally interconnecting the links as an alternative aesthetically pleasing bracelet design.

    PNG
    media_image3.png
    814
    697
    media_image3.png
    Greyscale

Therefore, it would have been obvious to form Manne’s bracelet links from identically shaped Y-shape links and their cross-trunnions to form a more aesthetically pleasing bracelet design.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manne, US 2806363 in view of Tuppini, US 3948040 and further in view of Walder, US 5233574.  Manne discloses links in a bracelet formed from metal links (col. 3, line 3).  
Claims 7-10 require that the links be formed from ceramic.  Walder discloses a bracelet with articulated links formed from ceramic ([13]).  To change and improve the beauty of the bracelet, Walder discloses that either a ceramic material or a metal material can be used to form the links.  Therefore, it would have been obvious to make Manne’s links from a ceramic material.
Allowable Subject Matter
Claims 13-16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677